Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (PG Pub 2019/0139882 A1), Tanaka et al (US Patent 5,327,443), and Tanigawa et al (US Patent 5,621,636).
Regarding claim 1, Sato teaches a light emitting device comprising: a first substrate comprising: a first lead (20A, fig. 4), and a second lead (20B) positioned apart from the first lead; an electronic component comprising a light emitting diode (34, paragraph [0023]) disposed on an upper face of the second lead; a first terminal (31, fig. 1) electrically connecting the first lead; and a wall part (11, fig. 1) straddling and covering an upper face of the first lead and an upper face of the second lead.  
Sato does not teach the details of the electronic component in the drawings.
In the same field of endeavor, Tanaka teaches an electronic component comprising: a base a second substrate (11a and 16a, fig. 5), and a first conducting part (22a) disposed on an upper face of the base; a light emitting element (15a) disposed on the second substrate and; for the known benefit of increasing heat dissipation (through heat sink 11a) and for the benefit of reducing size and cost of the packaging (column 2, lines 18-47).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make electronic component to comprise a second substrate disposed on an upper face of the second lead, the second substrate comprising: a base, and a first conducting part disposed on an upper face of the base; for the known benefit of increasing heat dissipation and for the benefit of reducing size and cost of the packaging.
Tanaka does not explicitly teach the light emitting element is electrically connected to the first conducting part.  Tanaka hints that the light emitting element is electrically connected to the first conducting part (“three leads 22a for…the laser chip 15a”, column 5, lines 20-22).  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the light emitting element electrically connected to the first conducting part for the known benefit of providing signals/bias to the light emitting element.
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first terminal (31, fig. 1 of Sato) electrically connect the first lead and the first conducting part for the known benefit of providing signals/bias to the light emitting element (through the first lead and the first conducting part).
Sato does not teach the first terminal to be a wire.
In the same field of endeavor, Tanigawa teaches ribbon wires can make electrical wiring smaller and with reduced resistance (column 5, lines 52-57).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first terminal a first wire for the benefits of making the terminal smaller and with reduced resistance.
Sato does not teach a height of the wall part is less than a height of the second substrate.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a height of the wall part is less than a height of the second substrate by optimizing the sturdiness of support the second substrate, its heat dissipating ability, and the reliability of the holding member 11 in Sato, and thus, the height of the wall by adjusting their dimensions.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a height of the wall part to be less, greater than, or equal to, a height of the second substrate, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Sato teaches the light emitting device according to claim 1, further comprising: a resin part (11, fig. 1, paragraph [0007]) holding the first lead and the second lead in place, wherein the wall part is a part of the resin part (fig. 1).  
Regarding claim 3, Sato teaches the light emitting device according to claim 1, further comprising: a second terminal (32, fig. 6),354832-3853-8459.1Atty. Dkt. No. 100415-0384 wherein the first substrate comprises a third lead (40, figs. 4,6,7) positioned apart from the first lead and the second lead, and wherein the second terminal electrically connects the third lead (through connection circuit 45, paragraph [0054]).  
Sato does not teach the second terminal to be a wire.
In the same field of endeavor, Tanigawa teaches ribbon wires can make electrical wiring smaller and with reduced resistance (column 5, lines 52-57).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second terminal a second wire for the benefits of making the terminal smaller and with reduced resistance.
Tanaka further teaches the second substrate comprises a second conducting part (another of the three leads 22a fig. 6) positioned on the upper face of the base apart from the first conducting part, for the known benefit of providing bias to the electronic elements inside the housing with cap 17a.
Sato does not teach the second terminal electrically connects the third lead and the second conducting part.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the second terminal (32, fig. 1 of Sato) electrically connects the third lead and the second conducting part for the known benefit of providing signals/bias to the light emitting element (through the third lead and the second conducting part).
Regarding claim 4, Sato teaches the light emitting device according to claim 3, wherein, in a top view: the first lead (20A, fig. 4) and the second lead (20B) face each other in a first direction (y), the second lead and the third lead (40) face each other in the first direction, and the first lead and the third lead face each other in a second direction (x) that is orthogonal to the first direction.  
Regarding claim 5, Sato teaches the light emitting device according to claim 3, wherein: the wall part (11, fig. 1) straddles and covers the upper face of the second lead and an upper face of the third lead.  
Regarding claim 6, Sato teaches the light emitting device according to claim 3, wherein: the wall part (11, fig. 1) straddles and covers the upper face of the first lead and the upper face of the third lead.  
Regarding claim 7, Sato teaches the light emitting device according to claim 1, further comprising: a second terminal (32, fig. 6),364832-3853-8459.1Atty. Dkt. No. 100415-0384 wherein the second terminal electrically connects the second lead (through 33, fig. 7).  
Sato does not teach the second terminal to be a wire.
In the same field of endeavor, Tanigawa teaches ribbon wires can make electrical wiring smaller and with reduced resistance (column 5, lines 52-57).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second terminal a second wire for the benefits of making the terminal smaller and with reduced resistance.
Tanaka further teaches the second substrate comprises a second conducting part (another of the three leads 22a fig. 6) positioned on the upper face of the base apart from the first conducting part, for the known benefit of providing bias to the electronic elements inside the housing with cap 17a.
Sato does not teach the second terminal electrically connects the third lead and the second conducting part.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the second terminal (32, fig. 1 of Sato) electrically connects the third lead and the second conducting part for the known benefit of providing signals/bias to the light emitting element (through the third lead and the second conducting part).

Regarding claim 8, Sato teaches the light emitting device according to claim 1, wherein: the wall part surrounds the second substrate without a break in a top view (fig. 1).  
Regarding claim 9, Sato does not teach a ratio of the height of the wall part to a width of the wall part in a cross-sectional view is at least 0.2, and less than 1.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a ratio of the height of the wall part to a width of the wall part in a cross-sectional view is at least 0.2, and less than 1, by optimizing the reliability/sturdiness of the holding member (11 in Sato) and its strength of holding busbars 20A and 20B, by adjusting its dimensions.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Tanaka teaches the light emitting device according to claim 1, further comprising: a reflecting member (24a, fig. 5) covering one or more lateral faces of the light emitting element, for the known benefit of increasing light extraction.  
Regarding claim 11, Sato in view of Tanaka teaches the light emitting device according to claim 10, wherein: the reflecting member is positioned apart from the first wire because reflecting member 24a (fig. 5 of Tanaka) is apart from leads 22a.  
Regarding claim 12, Tanaka teaches the light emitting device according to claim 1, further comprising: a light transmissive member (17a, fig. 5) covering an upper face of the light emitting element, for the known benefit of protecting the light emitting element from external elements such as moisture.  
Regarding claim 13, Sato in view of Tanaka teaches the light emitting device according to claim 12, wherein: a height of the light transmissive member is greater than a height of the first wire because transmissive member 17a is the top surface of the electronic component and Sato teaches a height of electronic component (top surface of 30A, fig. 1) is greater than a height of the first wire (31).  
Regarding claim 15, Tanigawa teaches the light emitting device according to claim 1, wherein: the first wire is a ribbon wire (see claim 1).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (PG Pub 2019/0139882 A1), Tanaka et al (US Patent 5,327,443), and Tanigawa et al (US Patent 5,621,636) as applied to claim 12 above, and further in view of Posselt (PG Pub 2010/0270580 A1).
Regarding claim 14, the previous combination remains as applied in claim 12.
The previous combination does not teach at least one additional light emitting element, wherein the light transmissive member covers the upper face of the light emitting element and an upper face of the at least one additional light emitting element.  
In the same field of endeavor, Posselt teaches two light emitting elements (34, fig. 3) in the same housing, for the known benefit of increasing brightness of light to be emitted.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the light emitting device to further comprise: at least one additional light emitting element, wherein the light transmissive member covered the upper face of the light emitting element and an upper face of the at least one additional light emitting element, for the known benefit of increasing brightness of light to be emitted.

  Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (PG Pub 2019/0139882 A1), Tanaka et al (US Patent 5,327,443), and Tanigawa et al (US Patent 5,621,636) as applied to claim 12 above, and further in view of Ishigaki et al (PG Pub 2020/0064566 A1).
Regarding claim 16, the previous combination remains as applied in claim 1.
The previous combination does not teach the base contains aluminum nitride.
Tanaka teaches the base to be a heat sink (11a, fig. 5, column 5, line 6).
In the same field of endeavor, Ishigaki teaches aluminum nitride has high heat conductivity (paragraph [0043]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the base to contain aluminum nitride, for the benefit of increasing heat dissipation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899